Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Maria Wei, 8 September 2021.
The application has been amended as follows:
1. to 20. (Cancelled)
21. (Currently amended) A method for electronically mapping a facility, the method comprising:
obtaining, by a processor, a CAD file from at least one non-transitory computer- readable medium, the CAD file having graphical representations representing at least one known feature of the facility;
generating, by the processor, a keyframe graph based on the CAD file;
storing a map file on the at least one non-transitory computer-readable medium, wherein the map file comprises the keyframe graph;
detecting, by the processor, a sensed feature in the facility with at least one sensor; [[and]]
, wherein the sensed feature is not a feature of the at least one known feature of the facility prior to the processor detecting the sensed feature; and
mapping the facility based on the updated keyframe graph. 
22. (Currently amended) The method of claim 21, wherein generating the keyframe graph based on the sensed feature comprises determining a plurality of poses based on [[the]] a range of the at least one sensor.
23. (Previously presented) The method of claim 21, wherein the keyframe graph comprises a plurality of keyframes, each keyframe associated with a pose.
24. (Currently amended) The method of claim 21, further comprising:
detecting the at least one feature of the facility with the at least one sensor; and
locating the at least one sensor relative to the keyframe graph based on the detecting the at least one feature.
25. (Currently amended) The method of claim 24, wherein locating the at least one sensor relative to the keyframe graph comprises determining a pose of the at least one sensor associated with a keyframe matching the at least one feature.
26. (Currently amended) The method of claim 25, wherein determining the pose of the at least one sensor associated with the keyframe matching the at least one feature comprises:
identifying the matched keyframe from a plurality of keyframes, each keyframe being associated with a pose. 

navigating the self-driving vehicle based on the keyframe graph.
28. (Previously presented) The method of claim 21, wherein the at least one sensor comprises a LiDAR device.
29. (Previously presented) The method of claim 21, wherein the at least one sensor comprises a vision system.
30. (Currently amended) A system for electronically mapping a facility, the system comprising:
at least one non-transitory computer-readable medium;
at least one sensor; and
a processor operable to: 
obtain a CAD file from the at least one non-transitory computer-readable medium, the CAD file having graphical representations representing at least one known feature of the facility; 
generate a keyframe graph based on the CAD file; 
store a map file on the at least one non-transitory computer-readable medium, wherein the map file comprises the keyframe graph; 
detect a sensed feature in the facility with the at least one sensor; [[and]] 
update the keyframe graph based on the sensed feature; wherein the sensed feature is not a feature of the at least one known feature of the facility prior to the processor detecting the sensed feature; and
map the facility based on the updated keyframe graph.
31. (Currently amended) The system of claim 30 wherein the processor is operable to: generate the keyframe graph by determining a plurality of poses based on [[the]] a range of the at least one sensor.
32. (Previously presented) The system of claim 30 wherein the keyframe graph comprises a plurality of keyframes, each keyframe associated with a pose.
33. (Currently amended) The system of claim 30 wherein the processor is operable to: 
detect the at least one feature of the facility with the at least one sensor; and locate the at least one sensor relative to the keyframe graph based on the detecting the at least one feature.
34. (Currently amended) The system of claim 33 wherein the processor is operable to: determine a pose of the at least one sensor associated with a keyframe matching the at least one feature. 
35. (Previously presented) The system of claim 34, wherein the processor is operable to identify the matched keyframe from a plurality of keyframes, each keyframe being associated with a pose.
36. (Previously presented) The system of claim 30, wherein:
the at least one sensor is in communication with a control system of a self-driving vehicle; and
the processor is operable to navigate the self-driving vehicle based on the keyframe graph.
37. (Previously presented) The system of claim 30, wherein the at least one sensor comprises a LiDAR device.

39. (Currently amended) A non-transitory computer-readable medium comprising instructions executable on a processor for implementing a method for electronically mapping a facility, the method comprising operating the processor to:
obtain a CAD file from at least one non-transitory computer-readable medium, the CAD file having graphical representations representing at least one known feature of the facility;
generate a keyframe graph based on the CAD file;
store a map file on the at least one non-transitory computer-readable medium, wherein the map file comprises the keyframe graph;
detect a sensed feature in the facility with at least one sensor; [[and]]
update the keyframe graph based on the sensed feature[[;]], wherein the sensed feature is not a feature of the at least one known feature of the facility prior to the processor detecting the sensed feature; and
map the facility based on the updated keyframe graph.
40. (Currently amended) The non-transitory computer-readable medium of claim 39 wherein the method further comprises operating the processor to:
detect the at least one feature of the facility with the at least one sensor; and
locate the at least one sensor relative to the keyframe graph based on the detecting the at least one feature.
ALLOWABLE SUBJECT MATTER
Claims 21-40 are pending and allowed.  Claims 21-22, 24-26, 30-31, 33-34, 39-40 are currently amended.  Claims 1-20 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Mazula. US 2015/0161821 (A1) teaches a system and method that updates Computer Aided Design (CAD) models. An augmented reality view of a subject asset is displayed. User interaction therewith causes a CAD model updater to search a CAD database for corresponding CAD model of the subject asset. The CAD model updater displays the CAD model view of the subject asset overlaid on the augmented reality view. With the mashed-up display of these two views, the CAD model updater enables user interaction therewith to update the corresponding CAD model. The updates to the CAD model are made to the CAD file of the model's originating CAD modeling application.
In regarding to independent claims 21, 30 and 39, Mazula taken either individually or in combination with other prior art of record fails to teach or render obvious a method or system for electronically mapping a facility to generate a keyframe graph based on the CAD file; store a map file on the at least one non-transitory computer-readable medium, wherein the map file comprises the occupancy-map image and the keyframe graph.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 3system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667